Citation Nr: 1451999	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  12-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Entitlement to an increased rating in excess of 20 percent for service-connected low back disorder.

2. Entitlement to an effective date earlier than March 8, 2011 for the assignment of a 20 percent rating for service-connected low back disorder. 

3. Entitlement to service connection for radiculopathy of the left lower extremity. 

4. Entitlement to an increased rating in excess of 10 percent for service-connected cervical muscle strain. 

5. Entitlement to an effective date earlier than March 8, 2011 for the assignment of a 10 percent rating for service-connected cervical muscle strain. 

6. Entitlement to a compensable rating for service-connected traumatic arthritis of the sternoclavicular joint of the left second rib. 

7. Entitlement to service connection for gastroesophageal reflux disease. 
8. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to March 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2011, the RO assigned a 20 percent rating for low back disorder effective March 8, 2011, assigned a 10 percent rating for cervical muscle strain effective March 8, 2011, denied entitlement to a compensable rating for traumatic arthritis of the sternoclavicular joint of the left second rib, and denied service connection for radiculopathy of the left lower extremity and gastroesophageal reflux disease.  The RO also denied entitlement to TDIU in the June 2011 rating decision.  
In July 2011, the Veteran submitted a notice of disagreement that disagreed with "all the determinations made by the regional office" and stated that if he was granted a higher rating, then he is seeking a "still higher rating and earlier effective date."  Although the AOJ has issued a statement of the case as to the issues of entitlement to an increased rating for low back disorder and entitlement to an earlier effective date for the assignment of a 20 percent rating for low back disorder, the AOJ has not yet issued a statement of the case for the remaining claims adjudicated in the June 2011 rating decision.  As such the issues of entitlement to service connection for radiculopathy of the left lower extremity and gastroesophageal reflux disease, entitlement to a compensable rating for service-connected traumatic arthritis of the sternoclavicular joint of the left second rib, entitlement to an increased rating in excess of 10 percent for service-connected cervical muscle strain, and entitlement to TDIU shall be remanded for the issuance of a statement of the case.  Additionally, the Board has also added the issue of entitlement to an effective date earlier than March 8, 2011 for the assignment of a 10 percent rating for service-connected cervical muscle strain as the Veteran stated in his July 2011 notice of disagreement that he disagrees with the assigned effective date of any increased rating.  The AOJ shall issue a statement of the case as to this issue as well.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).      

As to the issue of entitlement to an increased rating in excess of 20 percent for service-connected low back disorder, a review of the record reveals that the Veteran is in receipt of continuing VA treatment for a low back disorder.  The record also provides an indication of treatment for his low back disorder from Teton Valley Hospital.  However, pertinent records from Teton Valley Hospital and pertinent records of VA treatment dated since April 2011 have not been associated with the claims file.  Moreover, the Veteran was last afforded a VA examination in May 2011, which is more than three years ago.  In light of the state of the record, the Board finds that this claim must be remanded to associate those records and to afford him a contemporaneous VA examination to determine the nature, extent, and severity of his low back disorder and any associated neurological abnormalities.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).      

Similarly, the Board finds that a remand is necessary for the issue of entitlement to an effective date earlier than March 8, 2011 for the assignment of a 20 percent rating for service-connected low back disorder as the potentially outstanding treatment records may note a worsening of the low back disorder in the year prior to March 8, 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) that includes the criteria required for entitlement to a TDIU, as well as VA Form 21-8940.

2.  Physically or electronically associate any pertinent, outstanding records of VA treatment dated since April 2011 with the record.  

3.  Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file, to include pertinent treatment from Teton Valley Hospital since March 2010.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

4.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the nature, extent, and severity of his back disorder and associated neurological abnormalities and the impact of his service-connected disabilities on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

5.  After associating any pertinent, outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his back disorder and any neurologic impairment related to his back disorder.  

The examiner should identify all back orthopedic pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.  

Further, the examiner should also discuss the nature and severity of any neurological impairment found to be present, to include right or left-sided radiculopathy or neuropathy.  If it is noted that the Veteran does not have radiculopathy of the lower extremities, the examiner should discuss the October 2010 VA treatment record noting lumbar radiculopathy.  

The examiner must also state whether the Veteran has bowel or bladder problems related to his back disability.

The examiner must also indicate the limitations imposed by the Veteran's back disorder and any associated neurological abnormalities.

The examination report should include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

6. Then issue the Veteran and his representative a statement of the case regarding the issues of entitlement to service connection for radiculopathy of the left lower extremity and gastroesophageal reflux disease, as well as increased rating for cervical muscle strain and traumatic arthritis of the sternoclavicular joint of the left second rib, and earlier effective date of the assignment of a 10 percent disability rating for cervical muscle strain.  

7. The increased rating claim for low back disorder and earlier effective date claim for low back disorder should be readjudicated.  Then adjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case and afford them appropriate time to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.    
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

